                                                                                    Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
                                                            2016-CV22915

      IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

MARY PAT JOHNSON                    )
                                    )
            Plaintiff,              )
                                    )
v.                                  )
                                    )
CITY OF BLUE SPRINGS,               )
MISSOURI                            )
Serve:                              )
Sheryl Morgan, City Clerk           )
903 W. Main St.                     )
Blue Springs, MO 64015              )
                                    ) Case No.
BOB MUENZ, in his individual        )
capacity as CHIEF OF POLICE         )
BLUE SPRINGS POLICE                 )
DEPARTMENT,                         )
Serve:                              )
Sheryl Morgan, City Clerk           )
903 W. Main St.                     )
Blue Springs, MO 64015              )
                                    )
BRADLEY HEATH,                      )
Serve:                              )
Sheryl Morgan, City Clerk           )
903 W. Main St.                     )
Blue Springs, MO 64015              )
                                    )
and                                 )
                                    )
UNIDENTIFIED CORRECTIONS            )
OFFICERS 1-5,                       )
Serve:                              )
Sheryl Morgan, City Clerk           )
903 W. Main St.                     )
Blue Springs, MO 64015              )
                                    )
             Defendants.            )



                                PETITION                                EXHIBIT 2

                                     1
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 1 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      1.     This is an action for money damages brought pursuant to 42 U.S.C. § 1983,

and the Eighth Amendment to the United States Constitution, as made applicable to

the States through the Fourteenth Amendment against the City of Blue Springs,

Missouri. This action also asserts 42 U.S.C. § 1983 claims for negligent hiring and

supervision, as well as state law claims for negligent hiring, negligent supervision and

negligent training.

      2.     It is alleged that Defendants’ deliberate indifference to serious medical

needs and actions resulted in the unnecessary and wanton infliction of pain on Plaintiff

Mary Patricia Johnson, thereby violating her rights under the Eighth Amendment to

the United States Constitution, as made applicable to the States by the Fourteenth

Amendment, which grants prisoners freedom from cruel and unusual punishment. It

is further alleged that this violation was committed as a result of the policies and

customs of the City of Blue Springs, Missouri.

      3.     It is alleged that the Defendants negligently caused significant and

ongoing medical issues to Mary Johnson by failing to provide adequate and proper

medical care for her serious emergency medical needs.

                      PARTIES, JURISDICTION & VENUE


      4.     Plaintiff Mary (McGroarty) Johnson is and was, at all relevant times, a

resident of Jackson County, Missouri.

      5.     The City of Blue Springs Police Department, at all relevant times, was an

agency of the City of Blue Springs (“Blue Springs”) which operates, administers, and is

responsible for the department. The City of Blue Springs Police Department provides,


                                           2
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 2 of 40
                                                                                               Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
among other things, law enforcement services and operates the Blue Springs Jail. The

City of Blue Springs, Missouri is a municipal corporation incorporated under the laws

of the State of Missouri. The City of Blue Springs, at all relevant times, employed

Defendants Muenz, and John and Jane Doe Defendants.

       6.     The City of Blue Springs Jail, at all relevant times, was a temporary

holding facility for inmates awaiting trial or transfer to another facility operated by the

City of Blue Springs Police Department.

       7.     Chief Muenz, at all relevant times, was responsible for the operation of

the Blue Spring Municipal Jail, the hiring, supervision, training, activities, and conduct

of their personnel, and for the welfare of all the inmates of that facility.

       8.     Officer Bradley Heath, at all relevant times, is an individual who was

employed by Defendant Blue Springs.

       9.     At the time of the incident, Plaintiff was incarcerated in the Blue Springs

Municipal Jail.

       10.    Defendant John and Jane Does 1 – 5 are City of Blue Springs Police

Officers who as of yet have not been identified who were employed by Defendant City

of Blue Springs, Missouri who took part in the events alleged herein.

       11.    At all times mentioned in this complaint, each individual Defendant was

acting under the color of law, to wit, under color of the statutes, ordinances, regulations,

policies, customs, and usages of the City of Blue Springs, Missouri.

       12.    All of the acts and omissions of Defendants occurred in the City of Blue

Springs, Jackson County, Missouri. Therefore, jurisdiction and venue are proper in the



                                             3
        Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 3 of 40
                                                                                          Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
Jackson County Circuit Court. The Jackson County Circuit Court also has jurisdiction

over Plaintiffs’ federal claims pursuant to 42 U.S.C. § 1903. See, Howlett v. Rose, 496

U.S. 356, 358 (1990).

                          FACTS COMMON TO ALL COUNTS

      13.      On August 23, 2018, Mary Pat (McGroarty) Johnson (“Johnson”) was

arrested by Independence, Missouri police officers on suspicion of shoplifting.

      14.      Johnson was, at all relevant ties, an insulin-dependent diabetic.

      15.      The arresting officers transported Johnson to the Independence

municipal jail, where she was screened by medical personnel and deemed fit for

confinement.

      16.      In the early morning hours of August 23, 2018, Johnson was transferred

to the Blue Springs Municipal Jail because of two outstanding bench warrants for

unpaid traffic tickets.

      17.      When Johnson arrived at the Blue Springs Municipal Jail, she was

screened by medical personnel and deemed fit for confinement.

      18.      Upon arrival at the Blue Springs Municipal Jail, Johnson also completed

and signed a Personal Property and Medical Survey Form in which she was asked if

she had any medical conditions, and Johnson wrote, “Diabetes, anxiety.”

      19.      Johnson also informed Officer Bradley Heath that she was diabetic.

      20.      According to Johnson’s Prisoner Medication Log, confirming that

Defendants knew that she was an insulin dependent diabetic, Johnson was given 0.4

milligrams of insulin at 8:00 a.m. on August 23, 2018.



                                            4
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 4 of 40
                                                                                       Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      21.    Johnson was not provided any food or insulin for the rest of the day.

      22.    During the afternoon of August 23, 2018, Johnson began exhibiting the

signs of hypoglycemia, such as lightheadedness, confusion, and weakness.

      23.    Johnson plead for help from the confines of her jail cell.

      24.    Blue Springs jail personnel contacted the City of Blue Springs Fire

Department (“BSFD”) who were dispatched to the jail to check on Johnson.

      25.    When BSFD arrived, they checked Johnson’s glucose level, which was

at a dangerously low 41.

      26.    At or around 5:15 p.m., Johnson was given some glucose and stabilized.

Shortly after the BSFD departed, Johnson was provided dinner.

      27.    The following day, on August 24, 2018, Johnson was given 0.6

milligrams of insulin at 3:08 a.m.

      28.    Johnson was then later purportedly given 0.7 milligrams of insulin at

an unknown time.

      29.    Johnson was served breakfast; however, Johnson was never offered or

provided any other food on August 28, 2018.

      30.    At or around 1 p.m., Johnson attended a video hearing at the Blue

Spring Municipal Court. The judge released Johnson at the hearing on her own

recognizance.

      31.    After the hearing, Johnson returned to her jail cell. She was still not

provided or offered any food.




                                           5
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 5 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      32.    On or around 4:00 p.m., as Johnson was being processed for release from

the Blue Springs Municipal Jail, she started feeling lightheaded.

      33.    Johnson collapsed, hitting her head and left shoulder on the concrete

floor, and lost consciousness.

      34.    Blue Spring jail personnel again summoned the BSFD.

      35.    When the BSFD arrived, Johnson’s glucose level was again at a

dangerously low level of 52. To bring her glucose level back into the normal range,

Johnson was administered “glucogel,” a gel that raises blood glucose levels quickly.

      36.    When Johnson regained consciousness, she initially thought she was

okay and refused medical treatment for her arm.

      37.    But when she tried to lift her purse, she could not move her left shoulder.

BSFD then transported Johnson to Centerpoint Medical Center in Independence,

Jackson County, Missouri.

      38.     During transport, Johnson’s glucose level again tested dangerously low

-- in the 40s. Consequently, EMS administered oral glucose to Johnson to stabilize

her glucose level.

      39.    Johnson was diagnosed with hypoglycemia and had sustained a fracture

to her left shoulder when she collapsed.

      40.    At or around 10 p.m., Johnson was released from Centerpoint.

      41.    Following her release, Johnson underwent physical therapy and

followed her discharge instructions.




                                           6
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 6 of 40
                                                                                         Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      42.    Despite following her discharge instructions, Johnsons’ health declined

after her release from Centerpoint.

      43.    She experienced debilitating pain in her shoulder on or around October

2, 2018, and presented at the emergency room at Truman Medical Center. Johnson

had developed “acute osteomyelitis,” a bone infection, in her fractured left shoulder.

      44.    As a result of the acute osteomyelitis, Johnson was in acute pain and

had lost range of motion in her left arm.

      45.    To stop the infection, Johnson was treated with antibiotics for several

weeks through an IV and had to remain in the hospital.

      46.    Due to the severity of the infection, Johnson underwent surgery to

remove the infected tissue and bone.

      47.    The surgery ultimately failed, and Johnson has since had seven

surgeries on her left shoulder.

      48.    Because the John and Jane Does at the Blue Springs Jail failed to

provide Johnson adequate nutrition, Johnson became hypoglycemic, collapsed, lost

consciousness and fractured her left shoulder.

      49.    Defendant John and Jane Does’ actions were conducted in the during

and in the course and scope of their employment with the City of Blue Springs,

Missouri.

      50.    Defendant City of Blue Springs, Missouri employed, trained and/or

supervised Defendant John and Jane Does.




                                            7
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 7 of 40
                                                                                          Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
         51.   Upon information and belied, Defendant John and Jane Does’ actions

were conducted pursuant to official police department policies, practices, customs,

and procedures promulgated, adopted or ratified by Defendant City of Blue Springs,

Missouri.

         52.   Defendant Bob Muenz is the City of Blue Springs, Missouri Police Chief

and is in charge of establishing procedures, practices and policies that ensure that

correctional officers employed by Defendant City of Blue Springs, Missouri use proper

constitutional procedures when housing inmates at the Blue Spring Jail.

         53.   Upon information and belief, the City of Blue Springs, Missouri employs

policies and training that are substantially certain to result in the kind of

constitutional violations and harm that were inflicted on Plaintiff Johnson.

         54.   The failure of the City of Blue Springs, Missouri to provide Johnson

access to competent medical treatment and nutrition constituted complete,

deliberate, willful and wanton, and criminal indifference to Johnson’s serious medical

needs.

         55.   As a direct and proximate result of the Blue Springs Police Department’s

willful and wanton indifference to Johnson’s serious medical condition, Johnson was

caused to suffer great pain, mental anguish and ultimately a fractured, infected and

permanently injured left shoulder.

         56.   On October 25, 2018, counsel for Plaintiff sent a letter to Blue Springs

City Attorney Jacqueline Sommer requesting the preservation of evidence and

production of documents.



                                           8
         Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 8 of 40
                                                                                          Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
       57.     In an email message to Plaintiff’s counsel, dated November 1, 2018, the

Blue Springs City Attorney requested a summary of the civil claim Plaintiff had

against the City of Blue Springs, Missouri.

       COUNT I: NEGLIGENCE – BREACH OF MINISTERIAL DUTIES
                        (Defendant Muenz)
       58.     Plaintiff incorporates all preceding allegations as if fully set forth

herein.

       59.     At all relevant times, Plaintiff was under the care, custody and control

of Defendant Muenz in his capacity as the Police Chief.

       60.     Muenz was entrusted with Plaintiff’s care and Plaintiff believed she

would be properly supervised and monitored and protected from harm and/or injury.

       61.     At all times in which Plaintiff was a detainee at the jail, Defendant

Muenz had a ministerial duty to possess and use the same degree of care ordinarily

used by reasonable and/or careful correctional authorities to properly supervise

similarly situated detainees and to protect Plaintiff from the foreseeable and

unreasonable risks of harm.

       62.     Defendant Muenz had a duty to possess and use that degree of skill and

learning ordinarily used in the same or similar circumstances by members of his

professional in the care and supervision of Plaintiff.

       63.     Defendant Muenz failed to follow clear and unequivocal statutes,

policies, procedures, and practices that would have prevented the harm suffered by

Plaintiff.




                                           9
          Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 9 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      64.      Defendant Muenz breached his duty to properly supervise detainees, to

intervene effectively, and to provide Plaintiff with a safe environment by acts and

failures including, but not limited to:

            a. Negligently and carelessly failing to supervise Plaintiff;

            b. Negligently and carelessly failing to supervise Defendant(s) John and

               Jane Does;

            c. Negligently and carelessly housing Plaintiff;

            d. Negligently and carelessly failing to provide adequate healthcare to

               Plaintiff;

            e. Negligently and carelessly failing to provide basic nutritional needs to

               Plaintiff;

            a. Negligently and carelessly failing to provide adequate medical care in

               treating her diabetic episode;

            b. Negligently and carelessly failing to provide basic nutritional needs to

               maintain safe and proper blood glucose levels;

            c. Negligently and carelessly failing to protect her from further injury to

               her shoulder when she lost consciousness due to low blood glucose levels;

            d. Negligently and carelessly committing other acts and omissions that

               further damaged Plaintiff, yet unknown to Plaintiff, but which Plaintiff

               expects to determine during the discovery process.

      65.      Defendant Muenz breached several ministerial duties in his capacity as

Police Chief. Ministerial duties are articulated and prescribed in the form of state



                                            10
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 10 of 40
                                                                                        Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
statutes, regulations, policies, rules, and guidelines and must be meticulously

followed. Ministerial duties are not to be met with discretion and should be

methodically applied to every pertinent instance, yet Defendant Muenz failed to

follow any of the rules propounded on him in his capacity as Police Chief.

      66.    Defendant Muenz breached his ministerial duties, as prescribed by the

laws of the state of Missouri and policies, procedures and practices adopted by the

City of Blue Springs, an entity within the state, to properly care for and protect

inmates, hire, supervise and monitor staff members, and to intervene effectively upon

any suspicion that an inmate being subjected to inhumane and/or unsafe conditions.

      67.    As a direct and proximate result of one or more of Defendant Muenz’s

failures, Plaintiff sustained damage.

      68.    Defendant Muenz’s conduct which caused these damages was

outrageous and constituted gross negligence in that Defendant Muenz knew or in the

exercise of ordinary care should have known that his conduct created a high

probability of Plaintiff suffering a serious health issue. Defendant Muenz thereby

demonstrated a conscious or reckless disregard for the rights of Plaintiff, and other

inmates who are similarly situated, justifying the imposition of punitive damages.

      69.    As a direct and proximate result of Defendant Muenz’s negligence,

Plaintiff was exposed to a foreseeable and known risk of a serious medical need and

has undergone tremendous pain and suffering.

      70.    As a direct and proximate result of Defendant Muenz’s negligence and

breach of duty, Plaintiff has suffered and will continue to suffer severe mental,



                                         11
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 11 of 40
                                                                                        Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
emotional, and physical harm, including, but not limited to, emotional distress,

embarrassment, loss of self-esteem, loss of enjoyment of life, and other economic

damages, including, but not limited to, expenses for past and future medical therapy

and treatment.

      WHEREFORE, Plaintiff prays for a judgment against Defendant Muenz as

determined to be fair and reasonable to compensate Plaintiff for all damage, all

interest allowed under Missouri law at a maximum amount, together with costs and

for such other relief as this Court deems just and proper.

      COUNT II: NEGLIGENCE – BREACH OF MINISTERIAL DUTIES
                   (Defendant City of Blue Springs)

      71.    Plaintiff incorporates all preceding allegations as if fully set forth
herein.
      72.    At all relevant times, Plaintiff was under the care, custody and control

of Defendant City of Blue Springs, including under the control of Defendant Muenz

in his capacity as the Police Chief.

      73.    Moreover, Defendant Muenz, at all pertinent times hereinafter

mentioned, was providing services as an agent, servant or employee of Defendant

City of Blue Springs.

      74.    Plaintiff entrusted Defendant Blue Springs, liable both directly and

through the doctrine of respondeat superior, and its agents, servants and/or

employees, including Defendant Muenz, with her safety and wellbeing during the

time she was an inmate at the Blue Springs Jail and believed she would be properly

supervised, monitored and protected from harm and/or injury.




                                          12
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 12 of 40
                                                                                          Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      75.      At all times in which Plaintiff was a detainee at the jail, Defendants

Blue Springs and Muenz had a ministerial duty to possess and use the same degree

of care ordinarily used by reasonable and/or careful authorities in their field to

properly supervise similarly situated detainees and to protect Plaintiff from the

foreseeable and unreasonable risks of harm and/or injury.

      76.      Defendant Blue Springs, liable both directly and through the doctrine of

respondeat superior, and its agents, servants and/or employees, including Defendant

Muenz, Heath and Unidentified John and Jane Does, breached its duty to properly

supervise detainees, to intervene effectively, and provide Plaintiff with a safe

environment by, including, but not limited to:

            a. Negligently and carelessly failing to supervise Plaintiff;

            b. Negligently and carelessly failing to supervise Defendant(s) John and

               Jane Does;

            c. Negligently and carelessly housing Plaintiff;

            d. Negligently and carelessly failing to provide adequate healthcare to

               Plaintiff;

            e. Negligently and carelessly failing to provide basic nutritional needs to

               Plaintiff;

            e. Negligently and carelessly failing to provide adequate medical care in

               treating her diabetic episode;

            f. Negligently and carelessly failing to provide basic nutritional needs to

               maintain safe and proper blood glucose levels;



                                            13
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 13 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
            g. Negligently and carelessly failing to protect her from further injury to

               her shoulder when she lost consciousness due to low blood glucose levels;

            h. Negligently and carelessly committing other acts and omissions that

               further damaged Plaintiff, yet unknown to Plaintiff, but which Plaintiff

               expects to determine during the discovery process.

      77.      Defendant Blue Springs is liable directly and through respondeat

superior for any breach of a ministerial duty that resulted in harm to Plaintiff.

      78.      As a direct and proximate result of its own failures and the failures of

one or more of its agents, servants and/or employees of Defendant Blue Springs,

including Defendant Muenz, Plaintiff suffered damages. Defendant Muenz’s conduct,

which caused these damages, was outrageous and constituted gross negligence in that

Defendant Muenz knew or in the exercise of ordinary care should have known that

his conduct created a high probability of Plaintiff suffering a serious health issue.

Defendant Blue Springs thereby demonstrated a conscious or reckless disregard for

the rights of Plaintiff, and other inmates who are similarly situated, justifying the

imposition of punitive damages.

      79.      As a direct and proximate result of the aforesaid negligence and careless

of Defendant Blue Springs, by and through its agents, servants and/or employees,

including Defendant Muenz, Plaintiff was exposed to a foreseeable and known risk of

a serious medical need and has undergone tremendous pain and suffering.

      80.      As a direct and proximate result of the negligence and breach of duty by

Defendant Blue Springs, by and through its agents, servants and/or employees,



                                           14
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 14 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
including Defendant Muenz, Plaintiff has suffered and will continue to suffer severe

mental, emotional, and physical harm, including, but not limited to, emotional

distress, embarrassment, loss of self-esteem, loss of enjoyment of life, and other

economic damages, including, but not limited to, expenses for past and future medical

therapy and treatment.

      WHEREFORE, Plaintiff prays for a judgment against Defendant Muenz as

determined to be fair and reasonable to compensate Plaintiff for all damage, all

interest allowed under Missouri law at a maximum amount, together with costs and

for such other relief as this Court deems just and proper.

COUNT III: SECTION 1983 CLAIM FOR DELIBERATE INDIFFERENCE TO
              PLAINTIFF’S SERIOUS MEDICAL NEEDS
                         (All Defendants)
      81.    Plaintiff incorporates all preceding allegations as if fully set forth

herein.

      82.    Insulin dependent diabetes is a serious medical condition.

      83.    Defendants were aware of Plaintiff’s serious medical condition.

      84.    Despite being notified upon her arrival at the jail facility that Plaintiff

was an insulin dependent diabetic, Defendants disregarded the fact that Plaintiff was

diabetic, that she needed insulin and to maintain proper nutritional needs, that she

would experience light headedness and loss of balance when they did not provide her

with proper nutrition to elevate her blood glucose levels, and that, if she should lose

balance, that there was a real risk of her sustaining an injury.

      85.    The City of Blue Springs was deliberately indifferent to her serious

medical condition in that the City of Blue Springs jail staff was dismissive of the

                                          15
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 15 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
seriousness of her diabetic episode, denied or delayed her access to medical care,

intentionally interfered with her treatment by failing to provide her adequate food,

and this misconduct justifies an award of punitive damages for its improper conduct

and to deter the City of Blue Springs and other municipalities from violating the 8th

amendment rights of those in custody.

       86.    Defendants were aware of her serious medical condition and that a

serious risk of harm to Plaintiff existed if her diabetes was not properly treated.

       87.    Defendants were aware of her serious medical condition and that a

serious risk of harm to Plaintiff existed if she was not properly protected from falling

due to her lightheadedness.

       88.    In failing to take required precautionary steps to prevent or reduce the

risk of serious medical need, Defendants showed a deliberate indifference and

conscious disregard to Plaintiff’s health and wellbeing, violating her Constitutional

rights under the Eighth Amendment to the United States Constitution and her rights

under federal laws requiring that correctional facilities provide inmates the basic

necessities of life.

       89.    At all times relevant herein, the individual Defendants were acting

under color of law prescribed to them and/or pursuant to policies, customs, and/or

practices of Defendant Blue Springs.

       90.    As a direct and proximate result of the foregoing violation of Plaintiff’s

federal constitutional and legal rights, she suffered and continues to suffer conscious




                                           16
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 16 of 40
                                                                                            Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
physical and emotional pain and suffering, humiliation, and other related

compensatory damages, and loss of past and future earnings.

      91.    As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed deliberate indifference to and/or conscious disregard for the

rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or deter them and others

similarly situated from such conduct in the future.

      92.    No Defendant is entitled to qualified immunity for their actions.

      93.    Plaintiff is entitled to reasonable attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

      WHEREFORE, Plaintiff Mary Johnson prays for declaratory judgment that

Defendant Blue Spring’s acts to be a deprivation of Plaintiff’s constitutionally and

statutorily protected rights, in violation of Section 1983; and for a judgment against

Defendants, as determined to be fair and reasonable to compensate Plaintiff for all

damages, all interest allowed under Missouri law at a maximum amount, together

with costs and reasonable attorney’s fees, and for such other relief as this Court

deems just and proper.

  COUNT IV: SECTION 1983 CLAIM FOR VIOLATIONS OF POLICIES,
 PRACTICES, CUSTOMS, PATTERNS OF CONDUCT AND PROCEDURES
                 (Defendant City of Blue Springs)
      94.    Plaintiff incorporates all preceding allegations as if fully set forth

herein.




                                           17
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 17 of 40
                                                                                         Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      95.     Defendant Blue Springs had in effect, both before and at the time of the

events alleged herein, policies, practices, patterns of conduct and customs that

operated to deprive Plaintiff of her constitutional and statutory rights.

      96.     Defendant Blue Springs is liable under 42 U.S.C. § 1983 because it

established policies and practices that were intended to and did encourage, endorse,

and reward its agents, employees, and officers for violating the constitutional and

statutory rights of Plaintiff and other similarly situated persons. At a minimum, the

supervisors and the governmental agents were deliberately indifferent to such

violations.

      97.     Defendant Blue Springs engaged in unlawful and unconstitutional

policies, practices, patterns of conduct and customs, actions and/or inactions, which

has encouraged, ratified, and been deliberately indifferent to the following policies,

patterns, practices, and customs and to the need for more or different training,

supervision, investigation, or discipline in the areas of:

            a. Corrections officers’ and employees’ duties and responsibilities

              concerning the monitoring of inmates within the Blue Springs Municipal

              Jail;

            b. Corrections officers’ and employees’ duties and responsibilities

              concerning providing adequate medical care to inmates within the Blue

              Springs Municipal Jail;




                                           18
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 18 of 40
                                                                                            Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
            c. Corrections officers’ and employees’ duties and responsibilities

               concerning providing basic nutritional needs to inmates within the Blue

               Springs Municipal Jail;

            d. Corrections officers’ and employees’ duties and responsibilities

               concerning providing appropriate care for insulin dependent diabetics to

               inmates within the Blue Springs Municipal Jail; and

            e. The hiring and retention of corrections officers who are unqualified for

               their employment position.

      98.      Defendant Blue Springs had acquired before and during the time

periods of the events described herein each of the policies, practices, patterns of

conduct and customs listed in this Count.

      99.      These interrelated policies, practices, patterns of conduct and customs,

separately and together, were intentionally implemented to deprive detainees of their

constitutional and statutory rights, or, at the very least, were implemented with a

deliberate indifference to their rights and were a direct and proximate cause of such

violations and injuries sustained by Plaintiff.

      100.     As a direct and proximate result of the foregoing violation of Plaintiff’s

federal constitutional and legal rights, she suffered and continues to suffer conscious

physical and emotional pain and suffering, and other related compensatory damages,

and loss of past and future earnings.

      101.     As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed deliberate indifference to and/or conscious disregard for the



                                            19
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 19 of 40
                                                                                            Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or deter them and others

similarly situated from such conduct in the future.

      102.   No Defendant is entitled to qualified immunity for its actions.

      103.   On information and belief, the violations of Plaintiff’s Constitutional

rights are part of a pattern and practice of similar behavior on the part of Defendants.

      104.   Plaintiff is entitled to reasonable attorneys’ fees pursuant to the 42

U.S.C. § 1988.

      WHEREFORE, Plaintiff Mary Johnson prays for declaratory judgment that

Defendant Blue Spring’s acts to be a deprivation of Plaintiff’s constitutionally and

statutorily protected rights, in violation of Section 1983; and for a judgment against

Defendants, as determined to be fair and reasonable to compensate Plaintiff for all

damages, all interest allowed under Missouri law at a maximum amount, together

with costs and reasonable attorney’s fees, and for such other relief as this Court

deems just and proper.

          COUNT V: SECTION 1983 CLAIM FOR FAILURE TO TRAIN
               (Defendants City of Blue Springs and Muenz)

      105.   Plaintiff incorporates all preceding allegations as if fully set forth

herein.

      106.   The actions and/or inactions of Defendants, including, but not limited

to, Healy, Unidentified John and Jane Does and other agents and/or employees of the

jail, deprived Plaintiff of her Constitutional rights to basic necessities of life while

incarcerated.

                                           20
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 20 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      107.    Defendants Blue Springs and Muenz were or should personally have

been aware that Plaintiff faced a substantial risk of a serious harm by failing to

properly train their subordinate officers as set forth herein.

      108.    On information and belief, the training policies of Defendants Blue

Springs and Muenz were not adequate to train their officers and employees to handle

the usual and recurring situations with which they must deal, including, but not

limited to:

          a. Failing to properly train jail staff to evaluate inmate medical conditions;

          b. Failing to properly train jail staff to review inmate medical records;

          c. Failing to properly train jail staff to observe the well-being and health

              of inmates;

          d. Failing to properly train jail staff to dispense timely and appropriate

              nutrition and/or medical care to inmates of the Blue Springs Municipal

              Jail;

          e. Failing to properly train jail staff on how to recognize, identify and

              respond to her diabetic episode;

          f. Failing to properly train jail staff on the importance of supplying food to

              insulin-dependent diabetics after being given insulin;

          g. Failing to properly train jail staff to observed and treat insulin-

              dependent diabetics during a diabetic episode; and

          h. Failing to properly train jail staff in preventing injury and harm to

              insulin-dependent diabetics suffering from low blood glucose levels.



                                          21
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 21 of 40
                                                                                            Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
      109.   Defendants Blue Springs and Muenz were deliberately indifferent to the

obvious consequences of their failure to train its officers and employees adequately.

      110.   The failure of Defendants Blue Springs and Muenz to provide adequate

training caused the deprivation of Plaintiff’s rights by Healy and Unidentified John

and Jane Does and others that caused the injuries and damages to Plaintiff.

      111.   As a direct and proximate result of the foregoing violation of Plaintiff’s

federal constitutional and legal rights, she suffered and continues to suffer conscious

physical and emotional pain and suffering, and other related compensatory damages,

and loss of past and future earnings.

      112.   As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed deliberate indifference to and/or conscious disregard for the

rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or deter them and others

similarly situated from such conduct in the future.

      113.   No Defendant is entitled to qualified immunity for its actions.

      114.   On information and belief, the violations of Plaintiff’s Constitutional

rights are part of a pattern and practice of similar behavior on the part of Defendants.

      115.   Plaintiff is entitled to reasonable attorneys’ fees pursuant to the 42

U.S.C. § 1988.

      WHEREFORE, Plaintiff Mary Johnson prays for declaratory judgment that

Defendant Blue Spring’s acts to be a deprivation of Plaintiff’s constitutionally and

statutorily protected rights, in violation of Section 1983; and for a judgment against


                                           22
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 22 of 40
                                                                                       Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
Defendants, as determined to be fair and reasonable to compensate Plaintiff for all

damages, all interest allowed under Missouri law at a maximum amount, together

with costs and reasonable attorney’s fees, and for such other relief as this Court

deems just and proper.

    COUNT VI: SECTION 1983 CLAIM FOR FAIILURE TO SUPERVISE
                (Defendants Blue Springs and Muenz)
      116.   Defendants Blue Springs and Muenz owed Plaintiff a duty to supervise

and train staff at the Blue Springs Municipal Jail to provide a safe environment and

to tend to her medical needs.

      117.   Defendants provided inadequate supervision of their subordinates so as

to ensure compliance with existing department policies and procedures, as well as

appropriate “industry standards.”

      118.   Defendants made a deliberate choice not provide adequate supervision

over their subordinates.

      119.   Defendants Blue Springs and Muenz breached their duties by:

         a. Failing to properly supervise jail staff when evaluating Plaintiff’s and

             other inmates’ medical conditions;

         b. Failing to properly supervise jail staff when reviewing Plaintiff’s and

             other inmates’ medical records;

         c. Failing to properly supervise jail staff when observing the well-being

             and health of Plaintiff and other inmates;




                                         23
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 23 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
          d. Failing to properly supervise jail staff when dispensing timely and

             appropriate nutrition and/or medical care to Plaintiff and other inmates

             of the Blue Springs Municipal Jail;

          e. Failing to properly supervise jail staff on how to recognize, identify and

             respond to Plaintiff’s diabetic episode;

          f. Failing to properly supervise jail staff on the importance of supplying

             food to Plaintiff after administering insulin;

          g. Failing to properly supervise jail staff when Plaintiff was being observed

             and treated during her diabetic episode; and

          h. Failing to properly supervise jail staff when Plaintiff was allowed to fall

             after losing balance due to low blood glucose levels.

      120.   Defendants Blue Springs and Muenz were deliberately indifferent to the

obvious consequences of their failure to train its officers and employees adequately.

      121.   The failure of Defendants Blue Springs and Muenz to provide adequate

training caused the deprivation of Plaintiff’s rights by Healy and Unidentified John

and Jane Does and others that caused the injuries and damages to Plaintiff.

      122.   As a direct and proximate result of the foregoing violation of Plaintiff’s

federal constitutional and legal rights, she suffered and continues to suffer conscious

physical and emotional pain and suffering, and other related compensatory damages,

and loss of past and future earnings.

      123.   As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed deliberate indifference to and/or conscious disregard for the



                                          24
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 24 of 40
                                                                                            Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or deter them and others

similarly situated from such conduct in the future.

      124.   No Defendant is entitled to qualified immunity for its actions.

      125.   On information and belief, the violations of Plaintiff’s Constitutional

rights are part of a pattern and practice of similar behavior on the part of Defendants.

      126.   Plaintiff is entitled to reasonable attorneys’ fees pursuant to the 42

U.S.C. § 1988.

      WHEREFORE, Plaintiff Mary Johnson prays for declaratory judgment that

Defendant Blue Spring’s acts to be a deprivation of Plaintiff’s constitutionally and

statutorily protected rights, in violation of Section 1983; and for a judgment against

Defendants, as determined to be fair and reasonable to compensate Plaintiff for all

damages, all interest allowed under Missouri law at a maximum amount, together

with costs and reasonable attorney’s fees, and for such other relief as this Court

deems just and proper.

 PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.



                                                Respectfully submitted,


                                                PROTZMAN LAW FIRM, LLC

                                                By: /s/ Ben Stelter-Embry
                                                Andrew B. Protzman, MO # 47086
                                                Ben Stelter-Embry, MO # 65404
                                                1100 Main Street, Suite 2430
                                                Kansas City, MO 64105

                                           25
       Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 25 of 40
                                                                   Electronically Filed - Jackson - Kansas City - November 04, 2020 - 02:57 PM
                                    Phone: (816) 421-5100
                                    Fax: (816) 421-5101
                                    andy@protzmanlaw.com
                                    ben@protzmanlaw.com

                                    ATTORNEYS FOR PLAINTIFF




                               26
Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 26 of 40
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY           AT INDEPENDENCE



RE:  MARY P JOHNSON V CITY OF BLUE SPRINGS, MISSO ET AL
CASE NO:  2016-CV22915


TO:     BENJAMIN ALLEN STELTER-EMBRY
        PROTZMAN LAW FIRM LLC
        1100 MAIN STREET
        SUITE 2430
        KANSAS CITY, MO 64105

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on 11-4-20.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                      RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                           Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                             RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                        Authentication of foreign judgment required.
RULE 4.2 (2)                                                            Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                      RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                     ACTIONS
  No fee, or incorrect fee, received; fee required is $______.          Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                          Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                      Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                               Supreme Court Rule 54.12c.
  No personal checks accepted.                                          Notice for Service by Publication required pursuant to
                                                                         Supreme Court Rule 54.12c.
RULE 68.1                                                               Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                             pursuant to Supreme Court Rule 54.12b.

   OTHER: How do you want service to be done? You have a balance of $50.00 in the open item account, if you
want the Sheriff to serve a balance of $94.00 is due. Any questions, please call 881-1370.
   Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
   The private process server listed is not on our approved list.
   Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
   Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed NOVEMBER 6, 2020 to:
                                                                        COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                  CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


            NOVEMBER 6, 2020                                     By
                 Date                                                        Deputy Court Administrator
                                                                       415 East 12th St., Kansas City, Missouri 64106
                                                                       308 W. Kansas, Independence, Missouri 64050



                  Case
Case no. 2016-CV22915     4:20-cv-00949-FJG Document
                                                Page 1 of1-2
                                                          1  Filed 12/01/20 Page 27 of 40 DMSLCI5 (8/2014)
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

MARY PAT JOHNSON,

                        PLAINTIFF(S),                            CASE NO. 2016-CV22915
VS.                                                              DIVISION 14

CITY OF BLUE SPRINGS, MISSOURI, ET AL

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOHN M. TORRENCE on 24-FEB-2021 in DIVISION 14 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV22915                    Page 1 of 3                DMSNCMCIV (2/2017)
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 28 of 40
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JOHN M. TORRENCE
                                              JOHN M. TORRENCE, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
ANDREW BENTLEY PROTZMAN, PROTZMAN LAW FIRM LLC, 1100 MAIN STREET,
SUITE 2430, KANSAS CITY, MO 64105

BENJAMIN ALLEN STELTER-EMBRY, PROTZMAN LAW FIRM LLC, 1100 MAIN
STREET, SUITE 2430, KANSAS CITY, MO 64105

Defendant(s):
CITY OF BLUE SPRINGS, MISSOURI
BOB MUENZ
BRADLEY HEATH
UNIDENTIFIED CORRECTIONS OFFICERS 1-5

Dated: 06-NOV-2020                                              MARY A. MARQUEZ
                                                                Court Administrator
2016-CV22915                    Page 2 of 3                DMSNCMCIV (2/2017)
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 29 of 40
2016-CV22915                    Page 3 of 3                DMSNCMCIV (2/2017)
      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 30 of 40
                                                                                               Electronically Filed - Jackson - Kansas City - November 06, 2020 - 01:38 PM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

MARY PAT JOHNSON                  )
                                  )
                      Plaintiff,  )
                                  )                    Case No. 2016-CV22915
v.                                )
                                  )                    Division No. 14
CITY OF BLUE SPRINGS,             )
MISSOURI, et al.                  )
                                  )
                      Defendants. )

                 REQUEST AND SERVICE INSTRUCTION FORM

To: Clerk of the Circuit Court

         Please issue Summonses in the above-entitled action for City of Blue Springs,

Missouri, Bob Muenz, in his individual capacity as Chief of Police Blue Springs Police

Department, Bradley Heath, and Unidentified Corrections Officers 1-5. You are hereby

instructed to effect service on the following persons at the following addresses as directed

below:

City of Blue Springs, Missouri                   Bradley Heath
Serve:                                           Serve:
Sheryl Morgan, City Clerk                        Sheryl Morgan, City Clerk
903 W. Main St.                                  903 W. Main St.
Blue Springs, MO 64105                           Blue Springs, MO 64105

Bob Muenz                                        and
Serve:
Sheryl Morgan, City Clerk                        Unidentified Corrections Officers 1-5
903 W. Main St.                                  Serve:
Blue Springs, MO 64105                           Sheryl Morgan, City Clerk
                                                 903 W. Main St.
                                                 Blue Springs, MO 64105




                                 1
    Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 31 of 40
                                                                                           Electronically Filed - Jackson - Kansas City - November 06, 2020 - 01:38 PM
X   a.   Service through the office of the Sheriff of Jackson County, State of
         Missouri, other than by certified mail.

    b.   Service by a Process Server authorized or appointed by the provisions.

    c.   Certified mail service by the undersigned litigant/attorney, who understands
         that the responsibility for obtaining service and affecting its return shall be
         on the attorney. The Receipt for service (green card) must be filed with the
         Clerk’s office before service can be perfected.



                                        Respectfully submitted,

                                        PROTZMAN LAW FIRM, LLC

                                        By: /s/ Ben Stelter-Embry
                                        Andrew B. Protzman, MO #47086
                                        Ben Stelter-Embry, MO # 65404
                                        1100 Main Street, Suite 2430
                                        Kansas City, MO 64105
                                        Phone: (816) 421-5100
                                        Fax: (816) 421-5101
                                        andy@protzmanlaw.com
                                        ben@protzmanlaw.com

                                        ATTORNEYS FOR PLAINTIFF




                             2
Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 32 of 40
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV22915
 JOHN M. TORRENCE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MARY PAT JOHNSON                                                   BENJAMIN ALLEN STELTER-EMBRY
                                                                    PROTZMAN LAW FIRM LLC
                                                                    1100 MAIN STREET
                                                                    SUITE 2430
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 CITY OF BLUE SPRINGS, MISSOURI                                     415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: BOB MUENZ
                                      Alias: IN HIS OFFICIAL CAPACITY AS CHIEF OF POLICE BLUE SPRINGS
                                      POLICE DEPARTMENT
  SRV CITY CLERK: SHERYLMORGAN
  903 W MAIN ST
  BLUE SPRINGS, MO 64015

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    09-NOV-2020                               _________________________________________
                                                        Date                                                   Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                     _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                             Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.


OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10214 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20                                  Page 33 of 40
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 34 of 40
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV22915
 JOHN M. TORRENCE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MARY PAT JOHNSON                                                   BENJAMIN ALLEN STELTER-EMBRY
                                                                    PROTZMAN LAW FIRM LLC
                                                                    1100 MAIN STREET
                                                                    SUITE 2430
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 CITY OF BLUE SPRINGS, MISSOURI                                     415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: BRADLEY HEATH
                                      Alias:
  SRV CITY CLERK: SHERYL MORGAN
  903 W MAIN ST
  BLUE SPRINGS, MO 64015

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    09-NOV-2020                               _________________________________________
                                                        Date                                                   Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                     _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                             Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10216 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20                                  Page 35 of 40
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 36 of 40
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV22915
 JOHN M. TORRENCE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MARY PAT JOHNSON                                                   BENJAMIN ALLEN STELTER-EMBRY
                                                                    PROTZMAN LAW FIRM LLC
                                                                    1100 MAIN STREET
                                                                    SUITE 2430
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 CITY OF BLUE SPRINGS, MISSOURI                                     415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: CITY OF BLUE SPRINGS, MISSOURI
                                      Alias:
  SRV CITY CLERK: SHERYL MORGAN
  903 W MAIN ST
  BLUE SPRINGS, MO 64015

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    09-NOV-2020                               _________________________________________
                                                        Date                                                   Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                     _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                             Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10213 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20                                  Page 37 of 40
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 38 of 40
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV22915
 JOHN M. TORRENCE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MARY PAT JOHNSON                                                   BENJAMIN ALLEN STELTER-EMBRY
                                                                    PROTZMAN LAW FIRM LLC
                                                                    1100 MAIN STREET
                                                                    SUITE 2430
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 CITY OF BLUE SPRINGS, MISSOURI                                     415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: UNIDENTIFIED CORRECTIONS OFFICERS 1-5
                                      Alias:
  SRV CITY CLERK: SHERYL MORGAN
  903 W MAIN ST
  BLUE SPRINGS, MO 64015

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    09-NOV-2020                               _________________________________________
                                                        Date                                                   Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                     _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                             Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10218 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20                                  Page 39 of 40
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00949-FJG Document 1-2 Filed 12/01/20 Page 40 of 40
                                                                                                   6/2020
